        Case 1:19-cv-03539-PKC Document 149 Filed 04/22/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

OUSMANE BAH,                                              Docket No.: 1:19-cv-03539-PKC

                      Plaintiff,

     -against-                                            DECLARATION IN SUPPORT
                                                          OF OMINIBUS OPPOSITION
APPLE INC., et al.                                        MEMORANDUM
                                                          TO CITY DEFENDANTS’
                                                          MOTION TO DISMISS
                   Defendants.
___________________________________________/

       Subhan Tariq, an attorney duly admitted to practice in the Southern District of

New York, declares pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the

following is true and correct:

   1. I am an attorney-at-law licensed to practice in the United States District Court for

       the Southern District of New York. I am the managing attorney at The Tariq Law

       Firm, PLLC, attorney for Plaintiff, Ousmane Bah in the above-captioned case. In

       that capacity, I have knowledge of the facts stated herein.

   2. This declaration is submitted in support of the above-mentioned Plaintiff’s

       Omnibus Opposition Memorandum to City Defendants’ Motion to Dismiss. I am

       familiar with the facts and circumstances stated herein based upon personal

       knowledge and review of the file in this matter.

   3. Attached as Exhibit “A” is a true and accurate copy of Declaration of Tom

       Stevens.
    Case 1:19-cv-03539-PKC Document 149 Filed 04/22/21 Page 2 of 3




4. Attached as Exhibit “B” is a true and accurate copy of Plaintiff’s Temporary New

   York State Learner’s Permit.

5. Attached as Exhibit “C” is a true and accurate copy of Criminal Complaint by

   Police Officer Christop Latty, Shield #27232, dated July 18, 2018.

6. Attached as Exhibit “D” is a true and accurate copy of Mamadou Barrie’s Arrest

   Report, dated July 17, 2018.

7. Attached as Exhibit “E” is a true and accurate copy of Mamadou Barrie’s Arrest

   Report, dated September 6, 2018.

8. Attached as Exhibit “F” is a true and accurate copy of Defendant Detective

   Reinhold’s FIS Request report, dated November 8, 2018.

9. Attached as Exhibit “G” is a true and accurate copy of Chief of Detectives Memo,

   regarding Real Time Crime Center Facial Identification Section (FIS)

   Notifications, dated March 27, 2012.

10. Attached as Exhibit “H” is a true and accurate copy of Defendant Detective

   Reinhold’s Investigation Card report, dated November 9, 2018.

11. Attached as Exhibit “I” is a true and accurate copy of Defendant Detective

   Reinhold’s Preparation of Photo Array (Barrie) report, dated November 10, 2018.

12. Attached as Exhibit “J” is a true and accurate copy of Defendant Detective

   Reinhold’s Photo Array, dated November 13, 2018.

13. Attached as Exhibit “K” is a true and accurate copy of FIS Image Rejected

   Notification report, dated November 11, 2018.
        Case 1:19-cv-03539-PKC Document 149 Filed 04/22/21 Page 3 of 3




   14. Attached as Exhibit “L” is a true and accurate copy of New York City Procedure

      No. 507-01, dated December 9, 2013.

   15. Attached as Exhibit “M” is a true and accurate copy of Defendant Detective

      Reinhold’s Arrest Card report, dated November 13, 2018.

   16. Attached as Exhibit “N” is a true and accurate copy of “Garbage In, Garbage

      Out: Facial Recognition on Flawed Data” by Clare Garvie, dated May 16, 2019.



Dated: April 22, 2021

                                              Respectfully submitted,


                                              ________________________
                                              Subhan Tariq, Esq.
                                              Attorney I.D.# ST9597
                                              The Tariq Law Firm, PLLC
                                              Attorney for Plaintiff
                                              34-18 Northern Blvd – Suite 2-25
                                              Long Island City, NY 11101
                                              Telephone: (718) 674-1245
                                              Facsimile: (516) 453-0490
                                              Email: subhan@tariqlaw.com
